{¶ 117} Respectfully, I dissent from the majority decision. In my view, the lead opinion presents a new conception of Civ.R. 60(B)(5).
{¶ 118} In this case, the magistrate allegedly observed appellant at the hearing and inquired of his father to ascertain appellant's medical condition, approved the settlement, and ordered the settlement money to be paid to appellant's interest. However, the magistrate did not require any bond to be posted to protect appellant, nor did he have any method in place to ensure that the settlement money was in fact paid to appellant. Last, the magistrate did not appoint a guardian ad litem to ensure that appellant's interests were protected as contemplated by R.C. Chapter 2111. Therefore, it is apparent that appellant's interests were not adequately protected at the settlement hearing by the magistrate.
{¶ 119} This failure to protect appellant's interests, however, should not be attributed to appellee. Appellee had no obligation to protect appellant. Appellee had no duty to provide the magistrate with medical information regarding appellant or to protect his settlement proceeds. Furthermore, the lead opinion does not find that appellee engaged in any type of fraud. In effect, however, the lead opinion requires appellee to ensure that appellant's interests are protected or else face the possibility that a court-approved settlement will be reopened decades later. Appellee obtained a full release, approved by the probate court, and paid over the settlement funds. Under the majority's approach to Civ.R. 60(B)(5), appellee's judgment would not be considered final until appellant reached the age of majority and the statute of limitations had expired for appellant's claim. This position is inconsistent with the principle of the finality of judgments. See In re Guardianshipof Kelley (1961), 172 Ohio St. 177, 181, 15 O.O.2d 327, 174 N.E.2d 244.
{¶ 120} In this case, any error in the proceedings must be placed firmly within the responsibility of the magistrate. This is a very compelling case, which probably should be addressed by the legislature after extensive hearings. The protection of a minor's interests should be by statute and may require appointment of counsel. It is not a matter for this court to remedy on these facts. *Page 451